

117 SRES 303 IS: Supporting the people of Cuba in their demands for freedom and the fulfillment of basic needs and condemning the Communist regime in Cuba.
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 303IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Rubio (for himself, Mr. McConnell, Mr. Marshall, Mr. Graham, Mrs. Blackburn, Mr. Scott of Florida, Mr. Daines, Mr. Kennedy, Mr. Scott of South Carolina, Mr. Tillis, Mrs. Capito, Mr. Cruz, Mr. Cotton, Mr. Braun, Mr. Barrasso, Mr. Lankford, Mr. Hawley, Mr. Moran, Mr. Hoeven, Mr. Blunt, Mr. Cramer, Mr. Risch, Mr. Inhofe, and Mrs. Hyde-Smith) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the people of Cuba in their demands for freedom and the fulfillment of basic needs and condemning the Communist regime in Cuba.Whereas, on July 11, 2021, thousands of people in Cuba raised their voices against socialism, tyranny, and oppression;Whereas the Cuban people, tired of living under a brutal dictatorship, peacefully protested against the Communist regime throughout Cuba, from major cities such as Havana, Santiago, and Santa Clara to small towns and villages;Whereas protesters have assembled at the headquarters of the Communist Party of Cuba chanting, Cuba isn’t yours!, We are not afraid!, Freedom!, and Homeland and Life;Whereas these protests are only the latest in the Cuban people’s long struggle for freedom, which has included—(1)the Christian Liberation Movement, which has advocated for political change in Cuba since 1987;(2)the 1994 Maleconazo uprising in Havana, during which thousands of protesters rose up against the disastrous economic policies of the Communist regime in Cuba;(3)the Varela Project, which, in 1998, proposed a law advocating for democratic political reforms within Cuba;(4)the Ladies in White movement, founded in 2003 by the wives and relatives of those imprisoned by the regime; and (5)the San Isidro Movement, which was formed by artists, journalists, and academics in 2018 to protest the restrictions imposed by the Communist regime in Cuba on the Cuban people’s right to free expression;Whereas, since 1959, the Communist regime in Cuba has repressed political and economic freedoms, including by—(1)preventing Cubans from owning private property and using property stolen from Cuban-Americans, many of whom are now United States citizens; (2)forcing Cubans employed at foreign firms to register with a state employment agency that confiscates the bulk of their earnings; and(3)restricting the access of the Cuban people to the internet by using equipment and systems produced and installed by entities controlled by the Chinese Communist Party;Whereas the Communist regime in Cuba has not acted to preserve the lives and well-being of the Cuban people during the COVID–19 pandemic and left Cubans in dire need of food, medicine, and other basic necessities;Whereas the Communist Party of Cuba has for years sought to silence those it considers its political opponents through the use of police harassment, forced detainment, and torture, including—(1)dismissing and disparaging Oswaldo Paya, founder of the Christian Liberation Movement, and obstructing a credible investigation into the questionable circumstances of his death in a car crash in 2012;(2)imprisoning 75 dissidents, journalists, and human rights advocates during the Black Spring in Cuba in 2003; (3)imprisoning Jose Daniel Ferrer Garcia, founder of the Patriotic Union of Cuba (UNPACU);(4)arresting journalist Camila Acosta in March 2021 for sharing information on Facebook;(5)detaining Ivan Hernandez Carrillo, an independent labor union leader, multiple times; (6)imprisoning journalist Roberto Quinones Haces; and(7)detaining the leaders of the San Isidro Movement, including Luis Manuel Otero Alcantara, Esteban Lazaro Rodriguez Lopez, Maykel Osorbo, and many others;Whereas the Communist regime in Cuba has been responsible for numerous atrocities against those that stood up for the rights of the Cuban people, including the extrajudicial assassinations of innocent civilians and activists by firing squad and other brutal methods, such as during the Tugboat Massacre of 1994 and the shoot-down of the Brothers to the Rescue aircraft in 1996; Whereas the Communist regime in Cuba is taking steps to silence protesters and their message by shutting down internet access throughout Cuba, including by seizing and assaulting photographer Ramon Espinosa;Whereas the Communist regime in Cuba has already taken steps to violently suppress protests, including deploying heavily armed troops and tear gas to disperse protesters;Whereas hundreds of Cubans have been wounded by that use of violence by the Communist regime in Cuba, and 67 individuals have been arrested by the regime;Whereas Miguel Diaz-Canel has openly called for bloodshed to quell the protests by calling on revolutionary citizens to battl[e] in the streets;Whereas the Communist regime in Cuba has for years resisted the efforts of the United States and its allies to bring freedom to Cuba, including by—(1)threatening the mass deportation of people in order to destabilize local government services in the United States;(2)harboring terrorists and fugitives from the United States wanted for committing violent crimes in the United States; and(3)jamming the radio broadcasts of Radio and TV Marti, which provide critical information on the outside world to the Cuban people; andWhereas, since 1959, the United States has stood steadfastly in support of the freedom of the Cuban people: Now, therefore, be itThat the Senate—(1)expresses support for the people of Cuba on their courageous efforts to advance freedom and democracy in Cuba;(2)calls on Cuban security forces to respect the fundamental rights of the Cuban people to peacefully protest while raising their voices and demanding Libertad;(3)calls on the Communist regime in Cuba to immediately release all political prisoners and calls for the end of acts of repression and arbitrary imprisonment of members of the opposition, artists, and journalists;(4)calls on the Ministry of the Interior and the Ministry of the Revolutionary Armed Forces to refrain from physical violence and any other acts of repression against the people of Cuba;(5)urges the European Union and Latin American and Caribbean allies— (A)to express their solidarity with all the Cuban people;(B)to speak out against the repression of the freedom-loving people of Cuba;(C)to condemn acts of violence against the Cuban people by the military and security forces of Cuba; and(D)to cease cooperation with the murderous and corrupt Communist regime in Cuba;(6)urges President Biden to coordinate an international effort through—(A)calling a meeting of the United Nations Security Council;(B)engaging the European Union and the Organization of American States (OAS) to condemn the oppression of the Cuban people by the Communist regime in Cuba; and(C)leading the effort to impose multilateral sanctions on the regime and against those violating the human rights of the protesters; and(7)encourages President Biden and the Secretary of State to publicly condemn the violence, arbitrary arrests, persecution, threats, and intimidation against the people of Cuba. 